       Case 2:17-cv-02649-JAR-GEB Document 32 Filed 07/29/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

SHERRY C. PULLMAN,                                         )
                                                           )
               Plaintiff,                                  )
                                                           )
vs.                                                        )      Case No. 13-1462-DDC
                                                           )
APRIA HEALTHCARE, LLC                                      )
                                                           )
               Defendants.                                 )


                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate to the dismissal of the above action

with prejudice, each party to bear their own costs and attorney fees.


                                                          Respectfully submitted,

                                                          /s/ Sarah C. Liesen_________________
                                                          Sarah Liesen, #26988
                                                          Alexander L. Edelman, #25821
                                                          Edelman, Liesen & Myers, LLP
                                                          208 W. Linwood Blvd.
                                                          Kansas City, MO 64111
                                                          Telephone: (816) 301-4056
                                                          Facsimile: (816) 463-8449
                                                          aedelman@elmlawkc.com
                                                          sliesen@elmlawkc.com
                                                          ATTORNEYS FOR PLAINTIFF

                                                          AND

                                                          /s/Kate E. Juvinall__________________
                                                          Hillary L. Klein #KS 20822
                                                          Kate E. Juvinall #KS 26285
                                                          HUSCH BLACKWELL LLP
                                                          4801 Main Street, Suite 1000
                                                          Kansas City, Missouri 64112
                                                          (816) 983-8000
                                                          Facsimile: (816) 983-8080
                                                          hillary.klein@huschblackwell.com
                                                          kate.juvinall@huschblackwell.com
                                                          ATTORNEYS FOR DEFENDANT
                                                      4
      Case 2:17-cv-02649-JAR-GEB Document 32 Filed 07/29/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 29th day of July, 2019, a true and correct
copy of the foregoing was filed with the CM/ECF system which notified all parties of record.


                                                                  By:/s/Sarah C. Liesen________
                                                                  ATTORNEY FOR PLAINTIFF




                                                4
